226 Ga. 849 (1970)
178 S.E.2d 176
BLACKMON
v.
SMITH, Warden.
25984.
Supreme Court of Georgia.
Submitted September 14, 1970.
Decided November 5, 1970.
Ray Blackmon, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Courtney Wilder Stanton, Assistant Attorneys General, for appellee.
HAWES, Justice.
In his petition for habeas corpus, the appellant contended that he was denied his constitutional rights to due process of law in that he was denied the right and *850 facilities to appeal the judgment of conviction. Appellant was tried for murder and convicted of manslaughter and sentenced to 20 years in prison. The record shows without dispute that appellant was represented by appointed counsel; that after the trial appellant advised his appointed counsel that he desired to appeal and that the attorney was of the opinion that no basis existed for appealing the case because he knew of no error that was committed in the trial of the case because all of the rulings of the court made upon the trial were in favor of the accused and because the court granted all of the accused's request to charge the jury. "The advisability of appealing a judgment of conviction is a question which appointed counsel who heard the evidence and observed the conduct of his client's trial has a right to determine. Cobb v. State, 218 Ga. 10 (126 SE2d 231); Balkcom v. Roberts, 221 Ga. 339 (144 SE2d 524)." Buxton v. Brown, 222 Ga. 564 (1) (150 SE2d 636). Since the evidence shows that appellant's appointed counsel made an affirmative determination, as was his right to do in conducting his defense, that no basis for an appeal existed, it does not appear that the appellant was denied the right to counsel on appeal. In view of this evidence, the trial court did not err in holding that none of the appellant's constitutional rights had been denied him and in remanding him to the custody of the warden.
Judgment affirmed. All the Justices concur.